Citation Nr: 0618083	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  95-38 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently rated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome, right knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for patellofemoral 
syndrome, left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1988 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by Regional Offices 
(RO's) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's back disability is manifested by pain and 
limitation of motion; it is not productive of ankylosis and 
does not result in incapacitating episodes or more than 
severe disc syndrome.  

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain and a range of motion of 0 
degrees to 120 degrees, which is additionally limited by pain 
and lack of endurance after repetitive use; it is not 
productive of recurrent subluxation or lateral instability.  

3.  The veteran's left knee disability is manifested by 
subjective complaints of pain and a range of motion of 0 
degrees to 120 degrees, which is additionally limited by pain 
and lack of endurance after repetitive use; it is not 
productive of recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's back disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003), Diagnostic Code 5293 (as in 
effect prior to and after September 23, 2002), Diagnostic 
Codes 5237, 5243 (effective September 26, 2003).

2.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; 
Part 4, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261, 
5263 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; Part 
4, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261, 5263 
(2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                 		     I.  Increased 
Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case with regard to the veteran's increased rating claim for 
his back.  

With regard to the veteran's knees, he is appealing the 
original assignment of disability evaluations following the 
award of service connection.  In such case, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2005).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

The standardized description of range of motion of the 
thoracolumbar spine is provided in Plate V under 38 C.F.R. § 
4.71a.  The standardized description of range of motion of 
the knee is provided in Plate II under 38 C.F.R. § 4.71.  The 
normal range of knee flexion and extension is 0 degrees to 
140 degrees.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the dorsal 
vertebrae and the lumbar vertebrae are considered groups of 
minor joints, ratable on a parity with major joints.  The 
knee is considered a major joint.  38 C.F.R. § 4.45 (2005).

					A.  Back

The regulations governing the evaluation of back disabilities 
were amended during the course of the veteran's appeal, to 
institute a general rating formula for evaluating diseases 
and injuries of the spine, including vertebral fracture or 
dislocation under Diagnostic Code (DC) 5235, lumbosacral or 
cervical strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 
4.71a, DC 5293 (as in effect from September 23, 2002); and 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect from 
September 26, 2003)).  

The veteran's back disability has been rated as 40 percent 
disabling throughout the entire appeal period.  

Prior to September 26, 2003, DC's 5292 and 5295, which 
pertained to severe limitation of motion of the lumbosacral 
spine and lumbosacral strain, respectively, provided a 
maximum 40 percent rating.  

Prior to September 23, 2002, DC 5293, which pertained to 
intervertebral disc syndrome, allowed a maximum 60 percent 
rating, provided there was pronounced disc disease, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).  

Under DC 5293, as in effect from September 23, 2002, and 
prior to September 26, 2003, intervertebral disc syndrome may 
be rated either on the basis of the total duration of 
incapacitating episodes, over the past 12 months, or by 
combining under 38 C.F.R. § 4.25, separate evaluations of its 
chronic orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  In the most recent version, the 
diagnostic code was redesignated as Diagnostic Code 5243.  
Note (1) to the Diagnostic Code 5243 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the maximum rating for the thoracolumbar spine is 50 
percent, which is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  Several "Notes" 
to the new criteria provide additional guidance as to 
assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

The Board notes that the RO has considered the change in 
regulations in the instant matter, as is evidenced in the 
November 2005 supplemental statement of the case (SSOC), 
which listed the new spine rating criteria (to include the 
new rating criteria for intervertebral disc syndrome).  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The relevant evidence of record includes an October 1996 VA 
orthopedic clinic note, which stated that there was no 
apparent body list or spasm in the paraspinal musculature.  
Straight leg raising was stated to be possible to 45 degrees 
bilaterally and the deep tendon reflexes were 1+ and 
symmetrical bilaterally at the knees and ankles.  Sensory and 
vascular examination was within normal limits.  A November 
1996 VA spine examination report stated that straight leg 
raising was positive at 45 degrees.  

Reports show that X-rays of the lumbar spine were negative in 
September 1996 and October 1997.  A January 1997 report of an 
MRI of the lumbar spine stated that there was no evidence of 
herniated disc in the lumbar spine.  There was a mild bulge 
at L4-L5.  A June 1997 VA spine examination report stated 
that no atrophy or spasm was noted and that no neurological 
deficit was detected.    

A February 1998 report from Capital City Orthopaedic and 
Sports Medicine stated that the veteran had normal sensation 
and 1+ deep tendon reflexes.  An August 1998 VA progress note 
listed an assessment of low back pain with radiation into 
both knees.  

A May 1999 VA examination report stated that deep tendon 
reflexes were 2+ and symmetric at the knee jerks and ankle 
jerks.  Straight leg raising sitting was to 90 degrees 
without complaint of leg pain bilaterally.  Supine straight 
leg raising was positive for back pain at only 25 degrees 
bilaterally.  It was stated that X-rays of the back revealed 
minimal decreased disc spaces at L5-S1, but otherwise was 
normal.  An addendum to the report stated that the veteran's 
diagnosis was low back pain with evidence of degenerative 
disc disease, facet disease, and symptom magnification as 
evidenced by Waddell signs.  A May 12, 1999 VA progress note 
listed an assessment of low back pain that appeared to be 
mechanical in nature with myofascial component.  It was 
stated that there was nothing to suggest radiculopathy.  A 
May 13, 1999 neurological review report stated that 
neurologic examination was essentially unremarkable.  A June 
1999 report of a lumbar spine MRI revealed mild bulging discs 
at L3-L4, L4-L5, and L5-S1.    

A June 2003 VA peripheral nerves examination report stated 
that straight leg raising test was 45 degrees bilaterally, 
but that on performing this movement he did not complain of 
any discomfort in the posterior aspect of the thighs.  This 
was explained to mean that there was no evidence of sciatica.  
It was stated that ankle deep tendon reflexes were not 
elicited, but that knee deep tendon reflexes were about 2+ 
bilaterally.  Vibration sense and position sense were normal 
bilaterally.  There was no evidence of peripheral sensory 
neuropathy involving the lower limbs.  No spasms of the 
lumbar paravertebral musculature were noted.  The diagnosis 
was chronic low back pain syndrome.  The examiner stated that 
it seemed to be incapacitating, but that he could not grade 
extent of the condition; he recommended further evaluation.  
Nonetheless, he thereafter described the condition as mildly 
to moderately disabling.  He did state that there was no 
evidence of sciatica.  


A June 2003 VA report of a lumbar spine MRI listed an 
impression of within normal limits.  A June 2003 VA report of 
lumbar spine X-rays listed an impression of minimal lower 
lumbar dextroscoliosis, but otherwise normal.  

A June 2003 VA spine examination report noted that the 
examiner had reviewed the claims folder.  Upon physical 
examination, knee and ankle jerks were normal and he had 
power in all lower extremity musculature.  He did not have 
paravertebral spasms or any deformity of the spine seen 
clinically.  The examiner stated that X-rays of the spine 
were within normal limits.  Reference was made to the 1999 
MRI report that diagnosed multiple bulging discs, which the 
examiner stated were within normal limits.  The examiner also 
stated that a June 2003 VA bone scan of the lumbosacral spine 
was normal.  The examiner concluded that that veteran "has 
no objective disease at this time."  

A December 2004 VA (QTC) examination report stated that, upon 
physical examination, there were no complaints of radiating 
pain on movement.  Muscle spasm was absent and no tenderness 
was noted.  Also, there was negative straight leg raising 
bilaterally.  There was no ankylosis of the spine and no 
signs of intervertebral disc syndrome with chronic and 
permanent nerve root involvement.  Additionally, it was 
stated that the peripheral nerve examination was within 
normal limits.  Motor function and sensory function were 
within normal limits.  Knee jerk and ankle jerk were 2+ 
bilaterally.  The diagnosis was lumbosacral strain.  

A December 2004 lumbar spine X-ray report listed an 
impression of negative study, as did a February 2005 lumbar 
spine MRI report.  An addendum to the December 2004 
examination report completed subsequent to the MRI stated 
that the diagnosis of lumbosacral strain remained.  

The preponderance of the evidence is against the veteran's 
claim.  Again, under both DC 5292 and DC 5295 a 40 percent 
rating was the maximum rating available.  As such, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  See Johnston, supra.  

As for the new spine rating criteria, effective September 26, 
2003, a higher, 50 percent rating, is only warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  As there is no objective evidence of ankylosis, a 
higher rating is not available under the new general rating 
formula for diseases and injuries of the spine (as in effect 
from September 26, 2003).  As such, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
See Johnston, supra.     

The Board notes, however, that the spine rating criteria 
currently in effect permits any associated objective 
neurologic abnormalities to be evaluated separately from the 
orthopedic manifestations under an appropriate diagnostic 
code.  Here, though, as the evidence shows, a separate rating 
for associated neurologic abnormalities is not warranted.

However, this does not end the inquiry.  Under DC 5293 (as in 
effect prior to September 23, 2002), a 60 percent rating was 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
Here, the objective evidence of record does not currently 
show that the veteran has either demonstrable muscle spasm or 
absent ankle jerk.  Nor does the veteran have sciatica.  
Additionally, it was indicated in the December 2004 
examination report that the veteran did not have 
intervertebral disc syndrome.    Based on the foregoing, a 
rating in excess of 40 percent rating under DC 5293 (as in 
effect prior to September 23, 2002) is not warranted.  

Furthermore, the evidence does not establish any 
incapacitating episodes.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
Accordingly, a rating under the new rating criteria for 
intervertebral disc syndrome is inappropriate.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 40 percent for his 
back disability.  Therefore, the claim must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

					B.  Knees 

The veteran's knees are each evaluated as 10 percent 
disabling under DC 5299-5010 effective March 7, 1995, the 
date of service connection.  

DC 5010, traumatic arthritis, directs that the evaluation be 
conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
If the limitation of motion of the specific joint or joints 
involved is not compensable under the appropriate diagnostic 
codes, then a 10 percent rating is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Again, under DC 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, DC 
5003.  Under 38 C.F.R. § 4.71a, DC's 5260 and 5261, which 
address limitation of motion of the knee, a 0 percent rating 
is warranted when flexion is limited to 60 degrees and 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted when flexion is limited to 45 degrees and extension 
is limited to 10 degrees.  A 20 percent rating is warranted 
when flexion is limited to 30 degrees and extension is 
limited to 15 degrees.  A 30 percent rating is warranted when 
flexion is limited to 15 degrees and extension is limited to 
20 degrees.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
knee disability under both of these DC's would not amount to 
pyramiding under 38 C.F.R. § 4.14.  (Esteban v. Brown, 6 Vet. 
App. 259 (1994)).  However, a separate finding must be based 
on additional disability.  Specifically, for a knee 
disability rated under DC 5257 (not based on limitation of 
motion) to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).   

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or 
lateral instability.     

Also, separate ratings under DC 5260 (leg, limitation of 
flexion) and DC 5261 (leg, limitation of extension), both 
currently codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004 
(September 17, 2004).

The relevant evidence includes a September 1995 VA 
examination report, which stated that there was no effusion, 
warmth, or crepitus of the left knee.  It was also noted 
that the veteran was able to walk up to a mile without any 
pain.  An October 1996 VA orthopedic clinic note stated that 
examination of both knees revealed normal external 
appearance without palpable joint effusion.  Range of motion 
of both knees was 0 degrees to 115 degrees.  Cruciate and 
collateral ligaments were intact.  There was, though, 
crepitation noted on flexion and extension of the knees.  A 
November 1996 VA joints examination report stated that 
passive range of motion of both knees was normal.  Although 
there was slight tenderness along the lateral patellar 
margin bilaterally, both knee joints were stable and there 
was no specific fluid or crepitation noted.  

A January 1997 VA report of a right knee MRI stated that the 
anterior cruciate ligament and posterior cruciate ligament 
were intact, but that there was a small tear at the anterior 
horn of the lateral meniscus extending to the inferior 
articular surface.  Also, there was thickening of the 
superior and medial aspect of the patellar tendon consistent 
with chronic patellar tendonopathy.  A January 1997 VA 
report of a left knee MRI stated that the anterior cruciate 
ligament and posterior cruciate ligament were intact, as 
were the collateral ligaments.  There was a grade II signal 
abnormality of the posterior horn of the medial meniscus, 
but no meniscal tear.  Also, there was thickening of the 
superior medial portion of the patellar tendon with a small 
amount of increased signal intensity within, stated to be 
consistent with chronic patella tendonopathy.  Finally, 
there was a 5mm cyst in the subarticular portion of the 
lateral femoral condyle.    

A March 1997 VA orthopedic clinic note stated that there was 
full range of motion of the right knee.  There was crepitus 
on range of motion and he had a 1+ effusion.  The knee was 
stable in all planes.  Examination of the left knee revealed 
crepitus on range of motion and a positive grind test.  He 
had 1+ effusion.  The left knee was also stable in all 
planes.  The assessment was right chronic patella tendonitis 
with chondromalacia of the patella and possible lateral 
meniscal tear and chronic left patella tendonitis with 
possible degenerative tear of the medial meniscus and 
chondromalacia of the patella.    

A June 1997 VA joints examination report stated that there 
was no swelling or deformity noted.  Additionally, there was 
no instability of either knee and no crepitus.  However, he 
did have weakness on movement of the knees and there was 
fatigability and incoordination noted "with even the 
slightest flexion."  Flexion was limited to 70 degrees 
bilaterally, which in the opinion of the examiner was due to 
pain rather than mechanical inability.  The diagnoses were 
bilateral patellofemoral syndrome and lateral meniscus tear 
of the right knee.  It was stated that the range of motion 
limitation was not normal but that no statement could be 
made in accordance with DeLuca because it would be pure 
speculation.  

An October 1997 VA joints examination report stated that 
both knees were sensitive to manipulation.  Flexion was 
stated to be 45 degrees on the left knee and initially 110 
degrees on the right knee, but the examiner stated that when 
repeated there was pain at 40 degrees.  He was unable to 
squat and come back because of pain and was unable to heel 
or toe walk.  It was stated that stability of the knee could 
not be accurately assessed because of the amount of 
discomfort the veteran had on manipulation.  It was also 
stated that a discussion of DeLuca would be speculative.   
   
A December 1997 VA examination report by a Dr. Robinson 
stated that there was a normal external appearance of the 
knees and no palpable joint effusion.  The range of motion 
was 0 degrees to 90 degrees.  The cruciate and collateral 
ligaments were intact and the veteran was not tender to 
palpation over the medial or lateral semi-lunar cartilage.  
Examination of the popliteal space of both knees was within 
normal limits.  It was remarked that X-ray examination of 
the knees in October 1997 was interpreted as being within 
normal limits and that a January 1997 MRI showed chronic 
patellar tendonopathy.  The diagnoses were chronic patellar 
tendonopathy of the right and left knees and patellofemoral 
syndrome of the right and left knees.    

A February 1998 report from Northside Hospital listed range 
of motion of the knees as 0 degrees to 120 degrees 
bilaterally.  It was noted that the veteran complained of 
sharp excruciating pain that was worse in the morning.  

A May 1999 VA orthopedic examination report stated that left 
knee range of motion was 0 degrees to 120 degrees.  The 
medial collateral ligament, lateral collateral ligament, 
anterior cruciate ligament, were each grade II and the 
posterior cruciate ligament was stable.  There was minimal 
patellar tendon tenderness.  There was no pop on McMurray's, 
but he had some medial joint line pain.  The right knee 
range of motion was stated to be 0 degrees to 12 degrees, 
but this is assumed to be a typographical error.  There was 
crepitus noted.  Medial collateral ligament was grade I in 
laxity and the lateral collateral ligament and anterior 
cruciate ligament were grade II in laxity.  The posterior 
cruciate ligament was stable.  There was pain in the medial 
joint line of the patellar tendon.  There was no pop on 
McMurray's, but he did have medial knee pain with testing.  
It was also stated that he had approximately 5 degrees of 
recurvatum on both knees.  It was noted that X-rays of the 
left knee showed a bit of spurring of the tibial spine 
greater than the right, but there was good maintenance of 
the joint space.  The diagnosis was right and left knee 
laxity to include anterior cruciate ligament deficiency.  It 
was then stated that there was "evidence of joint laxity 
generalized by the fact of recurvatum with both knees."  
The VA report of May 1999 bilateral knee X-rays listed an 
impression of mild degenerative changes.  In an addendum to 
the May 1999 VA orthopedic examination report, issued 
subsequent to MRI's of both knees, stated that the MRI's 
revealed that there was no evidence of an anterior cruciate 
ligament tear on either knee and that there was no abnormal 
meniscal pathology evidenced.  The examiner stated that the 
final diagnosis on the knees stood as right and left knee 
laxity and stated that, while there was anterior 
translation, there was an intact anterior cruciate ligament.  

An August 2002 VA report of bilateral knee X-rays listed an 
impression of normal knee films.  A June 2003 VA report of 
bilateral knee X-rays stated that no fracture, dislocation, 
or other bony or joint pathology was identified and that 
there was no evidence of joint effusion.  A June 2003 VA 
report of a left knee MRI listed an impression of thickening 
of the proximal aspect of the patellar tendon at its origin 
with increased T2 signal seen in this region, suggesting an 
injury to the origin of the patellar tendon off of the 
inferior aspect of the patella and partial tear.  A June 
2003 VA report of a right knee MRI stated that the posterior 
horn of the lateral meniscus medially was blunted, which it 
was stated may represent fraying of the apex.  

A December 2004 report of right knee X-rays listed an 
impression of normal study, as did a December 2004 report of 
left knee X-rays.  

A December 2004 VA (QTC) examination report stated that the 
general appearance of the knees was within normal limits.  
Range of motion of the knees was 0 degrees to 120 degrees 
bilaterally.  Pain was stated to occur at 120 degrees 
bilaterally.  Range of motion on both the left and right was 
additionally limited by pain and lack of endurance after 
repetitive use and it was stated that pain had the major 
functional impact.  The Drawer test was within normal limits 
bilaterally, as was the McMurray's test bilaterally.  There 
was locking pain and crepitus of both knees.  The examiner 
stated that there was no significant leg condition 
discovered during the physical examination.  It was stated 
that the effect of the condition on the veteran's usual 
occupation was limited ability to stand, bend the back and 
knees, and in the lifting of weights.  

The Board finds that the evidence does not show that either 
the veteran's right or left knee disability is productive or 
recurrent subluxation or lateral instability under DC 5257.  
The March 1997 VA orthopedic clinic note stated that the 
right and left knees were stable in all planes and the June 
1997 VA joints examination report stated that there was no 
instability of either knee.  The May 1999 VA orthopedic 
examination report did diagnose right and left knee laxity, 
to include anterior cruciate ligament deficiency.  However, 
the December 2004 examination report stated that both the 
Drawer test and McMurray test were within normal limits 
bilaterally.  Therefore, overall, the Board finds that a 
rating for either knee under DC 5257 is not warranted.  

The June 1997 VA joints examination report stated that 
flexion was limited to 70 degrees bilaterally and the October 
1997 VA joints examination report listed flexion as 45 
degrees on the left knee and initially 110 degrees on the 
right knee, but that there was pain at 40 degrees when 
repeated.  Additionally, although the May 1999 VA orthopedic 
examination report listed right knee range of motion as 0 
degrees to 12 degrees, it is assumed to be a typographical 
error because of its marked variance with all other recorded 
ranges of motion for the right knee.  It is reiterated that, 
in order to warrant a higher rating of 20 percent under DC 
5260, flexion must be limited to 30 degrees.  Thus, even the 
recorded ranges of motion in June 1997 and October 1997 do 
not warrant an increased evaluation.  Therefore, based on the 
foregoing, the criteria for a higher rating for either knee 
under either DC 5260 or DC 5261 have not been met.  
Furthermore, separate ratings under DC 5260 (leg, limitation 
of flexion) and DC 5261 (leg, limitation of extension), is 
not warranted for either the left or right knee.       

The Board acknowledges the veteran's subjective complaints of 
bilateral knee pain, as VA is required to take pain symptoms 
into account to the extent these symptoms are supported by 
adequate pathology, in ratings involving limitation of range 
of motion.  38 C.F.R. §§ 4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998).  Here, while the December 2004 
examination report specifically stated that range of motion 
on both the left and right was additionally limited by pain 
and lack of endurance after repetitive use and that pain had 
the major functional impact, such additional limitation of 
motion was not quantified.  Again, range of motion of the 
knees was reported to be 0 degrees to 120 degrees, with pain 
stated to occur at 120 degrees bilaterally.  There is no 
objective evidence that any additional limitation of motion 
would be of such an extent as to warrant a higher evaluation 
for either knee.  Thus, the objective evidence does not show 
that the veteran's right or left knee conditions have 
limitation of motion warranting a rating in excess of 10 
percent even with consideration of 38 C.F.R. §§ 4.40 and 
4.45.      

A higher rating for either the right or left knee is not 
available under any other diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, 
DC 5258, a 20 percent disability evaluation is granted for 
cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain, and effusion into the joint.  This is the 
only rating listed for this diagnostic code.  Here, there is 
no evidence of dislocated semilunar cartilage of either the 
veteran's right or left knee.  Therefore, consideration under 
this diagnostic code would be inappropriate.   Additionally, 
there is no evidence of ankylosis of either knee.  Therefore, 
a rating under DC 5256 would be inappropriate.  

Finally, the May 1999 VA orthopedic examination report stated 
that there was approximately 5 degrees of recurvatum on both 
knees.  Under DC 5263, a 10 percent rating is warranted for 
acquired, traumatic genu recurvatum with weakness and 
insecurity in weight-bearing that is objectively 
demonstrated.  Such has not been shown in the instant matter.   

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for either the right or left knee disabilities 
is not warranted for any time during the appeal period.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2003 letter informed the 
veteran that, in order to establish entitlement to an 
increased evaluation, the evidence needed to show an increase 
in the severity of the condition.  The letter also informed 
the veteran of VA's duty to assist him in obtaining evidence 
for his claims.   
   
A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, the March 2003 VCAA notice letter did 
state that, if the veteran had any private medical records 
that would support his claim he could complete the enclosed 
VA Form 21-4142 and VA would request the records.  He was 
also informed that he could get these records himself and 
send them to VA.  The letter separately requested that the 
veteran inform VA of any additional medical information or 
evidence that he wanted VA to try and get for him that showed 
his conditions had increased in severity.  Thus, the March 
2003 VCAA letter substantially complied with the fourth 
element requirement.          
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the veteran having been fully informed of the 
VCAA, any defect with respect to the VCAA notice requirement 
in this case was harmless error.  For example, after the 
March 2003 VCAA letter was sent to the veteran the claims 
were readjudicated by the AOJ in the July 2003 and November 
2005 supplemental statements of the case (SSOC's).  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An increased rating for the veteran's back disability is 
denied.  

An increased evaluation for the veteran's right knee 
disability is denied.  

An increased evaluation for the veteran's left knee 
disability is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


